UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number001-11595 Astec Industries, Inc. (Exact name of registrant as specified in its charter) Tennessee 62-0873631 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 1725 Shepherd Road, Chattanooga, Tennessee 37421 (Address of principal executive offices) (Zip Code) (423) 899-5898 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES ý NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES o NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer ý Accelerated Filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NO ý Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at July 31, 2009 Common Stock, par value $0.20 22,527,579 1 ASTEC INDUSTRIES, INC. INDEX PART I - Financial Information Item 1.Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2009 and December 31, 2008 Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2009 and 2008 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2009 and 2008 Condensed Consolidated Statement of Equity for the Six Months Ended June 30, 2009 Notes to Unaudited Condensed Consolidated Financial Statements Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations Item 3.Quantitative and Qualitative Disclosures about Market Risk Item 4.Controls and Procedures PART II - Other Information Item 1.Legal Proceedings Item 1A.Risk Factors Item 4.Submission of Matters to a Vote of Security Holders Item 6.Exhibits 2 PART I FINANCIAL INFORMATION Item 1.Financial Statements Astec Industries, Inc. Condensed Consolidated Balance Sheets (in thousands) June 30, 2009 (unaudited) December 31, 2008 ASSETS Current assets: Cash and cash equivalents $ 10,153 $ 9,674 Trade receivables, net 85,758 71,630 Other receivables 1,300 3,531 Inventories 266,751 285,817 Prepaid expenses and other 12,374 13,747 Deferred income tax assets 10,718 10,700 Total current assets 387,054 395,099 Property and equipment, net 170,149 169,130 Investments 9,917 9,912 Goodwill 29,985 29,658 Other 8,138 9,013 Total assets $ 605,243 $ 612,812 LIABILITIES AND EQUITY Current liabilities: Revolving lines of credit $ 11,909 $ 3,427 Accounts payable 37,262 51,053 Accrued product warranty 9,099 10,050 Customer deposits 22,461 41,385 Accrued payroll and related liabilities 6,524 10,553 Accrued loss reserves 3,626 3,303 Other accrued liabilities 24,958 24,065 Total current liabilities 115,839 143,836 Deferred income tax liabilities 14,194 13,065 Other 14,951 15,877 Total liabilities 144,984 172,778 Shareholders’ equity 459,314 439,226 Noncontrolling interest 945 808 Total equity 460,259 440,034 Total liabilities and equity $ 605,243 $ 612,812 See Notes to Unaudited Condensed Consolidated Financial Statements 3 Astec Industries, Inc. Condensed Consolidated Statements of Operations (in thousands, except share and per share amounts) (unaudited) Three Months Ended June 30, Six Months Ended June 30, 2009 2008 2009 2008 Net sales $ 188,843 $ 277,703 $ 394,148 $ 540,775 Cost of sales 146,055 211,414 307,897 408,266 Gross profit 42,788 66,289 86,251 132,509 Selling, general, administrative and engineering expenses 31,607 33,589 63,034 72,369 Income from operations 11,181 32,700 23,217 60,140 Interest expense 170 120 352 252 Other income, net of expense 930 412 1,143 839 Income before income taxes 11,941 32,992 24,008 60,727 Income taxes 4,166 11,921 8,836 22,080 Net income 7,775 21,071 15,172 38,647 Net income (loss) attributable to noncontrolling interest 26 (1 ) (9 ) 56 Net income attributable to controlling interest $ 7,749 $ 21,072 $ 15,181 $ 38,591 Earnings per common share Net income attributable to controlling interest: Basic $ 0.35 $ 0.95 $ 0.68 $ 1.73 Diluted $ 0.34 $ 0.93 $ 0.67 $ 1.71 Weighted average common shares outstanding: Basic 22,435,037 22,283,071 22,432,804 22,260,085 Diluted 22,735,770 22,633,760 22,699,619 22,592,148 See Notes to Unaudited Condensed Consolidated Financial Statements 4 Astec Industries, Inc. Condensed Consolidated Statements of Cash Flows (in thousands) (unaudited) Six Months Ended June 30, 2009 2008 Cash flows from operating activities: Net income $ 15,172 $ 38,647 Adjustments to reconcile net income to net cash (used) provided by operating activities: Depreciation and amortization 9,552 8,465 Provision for doubtful accounts, net 468 (13 ) Provision for inventory reserve 2,149 1,823 Provision for warranty reserve 5,528 9,577 Deferred compensation expense (benefit) (128 ) (456 ) Trading securities transactions, net (1,541 ) (1,853 ) Stock-based compensation 699 1,428 Tax benefit from stock option exercise (19 ) (416 ) Deferred income tax provision (benefit) 888 (557 ) (Gain) loss on sale and disposition of fixed assets 45 (56 ) (Increase) decrease in: Trade and other receivables (12,367 ) (20,353 ) Inventories 16,665 (25,180 ) Prepaid expenses and other 3,172 1,611 Other assets 536 226 Increase (decrease) in: Accounts payable (13,791 ) 8,629 Accrued product warranty (6,479 ) (7,647 ) Customer deposits (18,925 ) 2,283 Income taxes payable 128 2,978 Other accrued liabilities (3,492 ) (505 ) Net cash provided (used) by operating activities (1,740 ) 18,631 Cash flows from investing activities: Expenditures for property and equipment (8,966 ) (14,263 ) Adjustment to purchase price of Q-Pave (8 ) - Proceeds from sale of property and equipment 111 120 Net cash used by investing activities (8,863 ) (14,143 ) Cash flows from financing activities: Net borrowings under revolving line of credit 8,482 - Tax benefit from stock option exercise 19 416 Supplemental Executive Retirement Plan transactions, net (130 ) (158 ) Proceeds from issuance of common stock 321 1,261 Net cash provided by financing activities 8,692 1,519 Effect of exchange rate changes 2,390 (1,152 ) Net increase in cash and cash equivalents 479 4,855 Cash and cash equivalents at beginning of period 9,674 34,636 Cash and cash equivalents at end of period $ 10,153 $ 39,491 See Notes to Unaudited Condensed Consolidated Financial Statements 5 Astec Industries, Inc. Condensed Consolidated Statement of Equity For the Six Months Ended June 30, 2009 (in thousands, except shares) (unaudited) Common Stock Shares Common Stock Amount Additional Paid-in- Capital Accum- ulated Other Compre- hensive Income (Loss) Company Shares Held by SERP Retained Earnings Non- controlling Interest Total Equity Balance December 31, 2008 22,508,332 $ 4,502 $ 121,968 $ (2,799 ) $ (1,966 ) $ 317,521 $ 808 $ 440,034 Net income (loss) 15,181 (9 ) 15,172 Other comprehensive income: Foreign currency translation adjustment 3,952 146 4,098 Change in unrecognized pension and post retirement benefit costs, net of tax 46 46 Comprehensive income 19,316 Stock incentive plan expense 4,945 1 698 699 Exercise of stock options 12,700 2 338 340 SERP transactions, net 19 (149 ) (130 ) Balance, June 30, 2009 22,525,977 $ 4,505 $ 123,023 $ 1,199 $ (2,115 ) $ 332,702 $ 945 $ 460,259 See Notes to Unaudited Condensed Consolidated Financial Statements 6 ASTEC INDUSTRIES, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1.Significant Accounting Policies Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X promulgated under the Securities Act of 1933.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America (“U.S. GAAP”) for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three and six month periods ended June 30, 2009 are not necessarily indicative of the results that may be expected for the year ending December 31, 2009.It is suggested that these condensed financial statements be read in conjunction with the financial statements and the notes thereto included in the Astec Industries, Inc. Annual Report on Form 10-K for the year ended December 31, 2008. The condensed consolidated balance sheet at December 31, 2008 has been derived from the audited financial statements at that date but does not include all of the information and footnotes required by U.S. GAAP for complete financial statements. Recent Accounting Pronouncements In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, “Fair Value Measurements”, (“SFAS 157”), which provides guidance on how to measure assets and liabilities at fair value. SFAS 157 applies whenever another U.S. GAAP standard requires (or permits) assets or liabilities to be measured at fair value but does not expand the use of fair value to any new circumstances.
